         Case 1:19-cv-00077-MBH Document 46 Filed 04/25/19 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **
                                                *
  LEGO AFGHAN LOGISTICS                         *
  SERVICES,                                     *
                                                *
                      Protestor,                *
                                                  No. 19-77C
                                                *
  v.                                              Filed: April 25, 2019
                                                *
  UNITED STATES,                                *
                                                *
                      Defendant.                *
                                                *
   * * * * * * * * * * * * * * * * **

                                           ORDER


       On April 25, 2019, the court held a hearing in the above captioned bid protest. As
indicated by the government at the hearing, the Army intends to take corrective action in
the near future, with an estimated timeframe of 90 days to complete the corrective action
process. Pursuant to the government’s representations at the hearing, the above
captioned protest is DISMISSED. If protestor chooses to file a post-award bid protest in this
court after the corrective action, the protestor shall indicate that the new protest is related to
Case No. 19-77C, and the Clerk’s Office shall waive the filing fee for the newly filed, post-
award bid protest, given the work completed to date on Case No. 19-77C, and assign the
protest to the undersigned judge.

       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
